Citation Nr: 0007331	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-44 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease and pulmonary emphysema as secondary to 
mustard gas exposure.  

2.  Entitlement to service connection for a prostate gland 
disorder, claimed as "prostate surgery", as secondary to 
mustard gas exposure.  

3.  Entitlement to service connection for migraine headaches 
as secondary to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  It is noted that this case was 
previously remanded by the Board in August 1996 for further 
development.  The requested development was accomplished and 
the veteran appeared at a personal hearing before the 
undersigned Member of the Board in November 1999.

The Board notes that the veteran at his November 1999 
hearing, indicated that he only wished to pursue his appeal 
as to the issues of entitlement to service connection for 
emphysema and chronic obstructive pulmonary disease, a 
prostate gland disorder(claimed as prostate surgery), and 
migraine headaches as secondary to mustard gas exposure.  In 
light of 38 C.F.R. § 20.204 (1999) and the holding of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Claims) (Court) 
in Tomlin v. Brown, 5 Vet. App. 355 (1993), the Board finds 
the transcript of the hearing to constitute written notice of 
the withdrawal of appeal of the issues of entitlement to 
service connection for bone marrow disease, a back disorder, 
a psychiatric disorder, defective vision, diabetes mellitus, 
and hemorrhoids, all claimed as secondary to Mustard gas 
exposure.


FINDINGS OF FACT

1.  The record does not contain competent evidence that the 
veteran experienced full-body exposure to nitrogen or sulfur 
mustard or Lewisite during his active military service.

2.  The record does not contain competent medical evidence of 
current diagnosis of any prostate gland disorder that can be 
linked to the veteran's prior service.

3.  The record does not contain competent medical evidence of 
a current diagnosis of migraine headaches that can be linked 
to the veteran's prior service.

4.  The record does not contain competent medical evidence of 
a current diagnosis of pulmonary emphysema that can be linked 
to the veteran's prior service.

5.  The record does not contain competent evidence of a nexus 
between the veteran's currently diagnosed COPD and any 
inservice injury or disease.


CONCLUSIONS OF LAW

1.  The inservice incurrence of COPD and pulmonary emphysema, 
a prostate gland disorder, and migraine headaches, as 
secondary to mustard gas exposure, may not be presumed.  38 
U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. §§ 3.303, 3.316 
(1999).

2.  The veteran's claims for service connection for COPD and 
pulmonary emphysema, a prostate gland disorder, and migraine 
headaches, are not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that, while performing training in 
defense against gas attack during his basic training at Camp 
Sibert, Alabama, he was exposed to a substance that he 
believes was mustard gas.  Subsequently, he experienced 
blisters on his face and lips, his tonsils "rotted out", 
and he had difficulty breathing.  Months after this incident 
he developed migraine headaches.  Years after his discharge 
from active service, he underwent prostate surgery and was 
diagnosed to have COPD or pulmonary emphysema.  Accordingly, 
he contends that service connection is warranted for these 
conditions.

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The regulations provides a presumption of service connection 
for certain chronic diseases that derive from exposure to 
specified vesicant agents, such as mustard gas and Lewisite 
under 38 C.F.R. § 3.316 (1999).  This regulation states that, 
except in cases where the veteran's claimed condition is due 
to his or her own misconduct or where affirmative evidence 
establishes that the veteran's claimed condition is caused by 
a nonservice-related supervening condition or event, exposure 
to specified vesicant agents during active military service, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition.  38 C.F.R. § 3.16 (a),(b) 
(1999).

Exposure must fall into one of the following proscribed 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma, or COPD; 
(3) full-body exposure to nitrogen mustard during active 
military service with the subsequent development of acute 
non-lymphocytic leukemia.  38 C.F.R. § 3.316 (a)(1),(2),(3) 
(1999).

As noted above, the veteran avers that he suffers from 
migraine headaches, a prostate gland disorder, pulmonary 
emphysema and COPD, as secondary to exposure to mustard gas 
in service.  COPD is listed in the above regulation as a 
disorder for which service connection may be established if 
there was full-body exposure to mustard gas during service.  
The veteran has averred in statements and testimony given in 
April 1994 before a hearing officer at the RO and in November 
1999 at a personal hearing before the undersigned member of 
the Board that he believes he was exposed to mustard gas 
while undergoing training for defense in gas attack at Camp 
Sibert during basic training.  He described several incidents 
of running, with other soldiers, through clouds of "smoke" 
sometimes with gas masks and sometimes without.  He also 
described the specific incident when he believes he was 
exposed to Mustard gas, and its aftermath as follows:  He, 
with 10-12 other soldiers, entered the gas chamber.  They 
were given 20 seconds to don their gas mask before the gas 
was released.  The gas was then released and he became sick 
and had to be physically removed from the chamber.  A 
Lieutenant Green inspected his gas mask, declared it 
defective, and had it burned.  Approximately one week after 
that test, he reported to sick call with blisters all over 
his face and a severe infection of the throat and mouth.  He 
was hospitalized for 29 days, during which time he underwent 
a tonsillectomy.  He further testified that several months 
following the test, he reported to sick call with migraine 
headaches and was treated with aspirin.  The veteran also 
testified that he began experiencing difficulty breathing 
with shortness of breath and wheezing in the 1960's.  He was 
first diagnosed to have COPD or pulmonary emphysema in 1973 
when he was hospitalized at a VA Medical Center for treatment 
and evaluation of chronic breathing difficulties.

A review of the evidentiary record reveals that the veteran 
was hospitalized at a VA Medical Center (VAMC) in April 1946 
for treatment of acute epididymitis with no other physical 
complaint noted.  In April 1973, the veteran was admitted to 
a VAMC for shortness of breath and other respiratory symptoms 
with a one-year history of treatment for chronic obstructive 
lung disease.  Physical examination also revealed an enlarged 
but nontender prostate with no nodules.  Final diagnosis was 
chronic obstructive lung disease.  A VA medical evaluation 
report dated in August 1973, noted a smoking history of 2 to 
3 packs of cigarettes a day since age nine; the diagnostic 
impression was chronic airway obstruction due to chronic 
bronchitis, with no definite evidence of emphysema present.  

With regard to the claims for service connection for 
pulmonary emphysema, a prostate disorder, and migraine 
headaches, the Board finds that there is no competent medical 
evidence of current diagnosis for each of these alleged 
disabilities.  As the veteran has failed to present any 
medical evidence of current disability, the Board concludes 
that these claims are not wellgrounded.  Thus, they must be 
denied.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

Furthermore, the record fails to establish that the veteran 
had full-body exposure to any of the specified vesicant 
agents listed in 38 C.F.R. § 3.316, including mustard gas.  
The record reveals that the National Personnel Records Center 
(NPRC) indicated in October 1993 and again in June 1994, that 
it had no additional service personnel and service medical 
records.  In August 1994, the NPRC indicated, in response to 
an inquiry from the RO, that it was unable to identify the 
10th Chemical Unit for any additional unit service records.  

The record reveals that the RO, in May 1993, submitted a 
request to the U. S. Army Medical Research and Development 
Command (MRDC).  In a response dated July 1993, it was noted 
that the MRDC maintained reports of U.S. Army personnel who 
participated as medical volunteers in chemical weapon studies 
for the period from 1955 to 1975.  Although the veteran's 
reported participation was in 1943-44, a search was 
conducted; however no information on the veteran was found.  
The RO's request was forwarded to the U.S. Army Chemical and 
Biological Defense Agency (Agency) at Aberdeen Proving 
Grounds, Maryland.  

In November 1993, the Agency responded that it needed further 
information about the incident in which the veteran averred 
he was exposed to mustard gas.  The RO requested the 
information from the veteran; the veteran replied; and the RO 
submitted another request to the agency.  In October 1994, 
the Agency again responded that it had no records which named 
the veteran as having been a member of the Chemical Warfare 
Service.  However, it was noted that the records from the 
World War II units were not complete.  The agency also 
provided the following specific information with regard to 
Camp Sibert:

a.  The gas chamber(s) at Camp Sibert 
used tear gas and chlorine for training 
exercises.

b.  Camp Sibert had a gas obstacle 
course, however, the documentation in the 
Historical Division does not state 
whether actual or simulated mustard agent 
was used.  It is possible that actual 
mustard agent was used on this course as 
a War Department Circular date June 1942 
authorized the used of toxic chemical in 
training at Camp Sibert.

c.  The Historical Division is also in 
possession of a "history" of training 
at Camp Sibert from which the following 
is quoted:

As a final test, the men, with no other 
protective equipment than gas mask and 
impregnated shoes made a reconnaissance 
of an area contaminated with exploded 
live-mustard land mines.

The Agency also requested that the RO again contact the 
Agency if it had additional information which stated the 
veteran's job such as a WD AGO Form 100.  

Following the Board's remand of this case for further 
development in August 1996, the RO requested the VA 
Compensation and Pension Service search for the veteran's 
name in its lists of Navy and Army participants in chemical 
weapons testing and training.  A Report of Contact, VA Form 
119 dated August 1996, indicated that the veteran's name was 
not listed.  

The RO also submitted another request to the Agency, dated 
August 1995, and appended thereto copies of the veteran's WD 
AGO 53-55 and WD AGO 100.  The Agency replied by letter dated 
October 1996, that it needed a more descriptive statement 
from the veteran relating to the incident(s) he believed 
exposed him to mustard agent.

Further documentation of record indicates that the RO was 
informed by telephone, in July 1997, that the Agency had no 
record of a "Lt. Green" at Camp Sibert during 1943.  

In July 1997, the RO again requested additional information 
from the veteran; the veteran replied, submitting a statement 
with the necessary detail; and the RO submitted another 
request in October 1998, to the Agency, appending the 
veteran's statement.  In October 1998, the Agency responded 
that it was unable to supply any information relative to the 
veteran.  Although the Historical Division had two separate 
Chemical Warfare Service units with the numerical designator 
"10th", neither of these units were at Camp Sibert.  It was 
possible that the veteran transferred to one of these units 
after basic training at Camp Sibert; however, the Agency had 
no identifying files on the veteran.  

Despite the RO's persistent attempts to obtain additional 
information, the evidence of record does not establish that 
the veteran was exposed to any of the vesicant agents listed 
under 38 C.F.R. § 3.316 (1999), including mustard gas, during 
his period of active service; therefore, the Board is unable 
to extend the presumption of service connection for the 
veteran's claimed COPD, as secondary to exposure to mustard 
gas.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well- 
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, service connection may still be established 
for COPD by the more onerous route of showing actual 
causation, where all the evidence establishes that the 
current disability was incurred in service.  See 38 C.F.R. § 
3.303(d) (1998).

As noted above, the veteran has presented competent medical 
evidence that he has been diagnosed with COPD.  In addition, 
for the purpose of well-grounding the veteran's claim, the 
Board accepts his version of events in service as he has 
testified, in November 1999, before the undersigned member of 
the Board and, in April 1994, before a hearing officer 
sitting at the local RO; and as he has averred in numerous 
statements.  However, the veteran has not submitted competent 
medical evidence of a nexus between either his currently 
diagnosed COPD and any inservice injury or disease.

Although the service medical records are missing, and 
presumed destroyed, a VA hospital summary report dated in 
April 1946 noted normal chest and lungs.  The veteran 
currently avers that his lung condition began in service; 
however, he testified in 1994, that he began experiencing 
breathing difficulty in the 1960's.  In addition, the medical 
record does not concur.  Rather, the earliest medical 
evidence of record shows that the veteran was first diagnosed 
with or treated for a lung condition in 1972, which is more 
than 25 years following his discharge from active service.

The evidentiary record is devoid of any medical opinion, 
statement, or evidence linking the veteran's COPD to his 
active service.

The veteran has presented his own testimony regarding the 
cause of his currently diagnosed COPD, as well as his belief 
that he currently suffers from migraine headaches, pulmonary 
emphysema and a prostate gland disorder due to his prior 
service.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his COPD, or its etiologic relationship to service.  
Consequently, his statements are credible with regard to his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between either his current 
COPD and any inservice injury or disease, this claim is not 
well- grounded.  38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. 
at 506.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  The veteran has been 
informed of the evidence necessary to make these claims well 
grounded.  Moreover, unlike Robinette, the veteran in this 
case has not put VA on notice of the existence of specific 
evidence which, if submitted, might make his claim well- 
grounded.  Thus, the Board finds that VA has fulfilled its 
obligation under 38 U.S.C.A. § 5013(a).

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this error was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the Court finds the claim to be 
not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Board's decision, on the basis of 
nonprejudicial error).



ORDER

Service connection for COPD, pulmonary emphysema, migraine 
headaches, and a prostate disorder, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


